Order entered April 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01151-CV

                        AXCESS INTERNATIONAL, INC., Appellant

                                                 V.

                               BAKER BOTTS, L.L.P., Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-01301-E

                                             ORDER
       The parties have informed the Court that certain video deposition testimony offered at

trial was omitted from the reporter’s record and have filed the attached joint stipulation

containing that testimony. Pursuant to Texas Rule of Appellate Procedure 34.6(d), we ORDER

Vikki L. Ogden, Official Court Reporter for County Court at Law No. 5, to file, within ten days

of the date of this order, a supplemental reporter’s record containing the missing testimony as

reflected in the stipulation. See TEX. R. APP. P. 34.6(d).


                                                       /s/   CRAIG STODDART
                                                             JUSTICE